 

 

Case 1:19-cv-10524-LAK” Document 69 Filed I1/20/20° Pagé I of4

Doeusian Envelope ID: SEB 410 TSP BOA PAK OEBcument 66-1 Filed 11/18/20 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

BEDFORD, FREEMAN & WORTH PUBLISHING
GROUP, LLC d/b/a MACMILLAN LEARNING,
CENGAGE LEARNING, INC., ELSEVIER INC.,
MCGRAW-HILL GLOBAL EDUCATION
HOLDINGS, LLC, and PEARSON EDUCATION,
INC.,

Plaintiffs,
Vv.

TRUNG KIEN NGUYEN, DUY ANH NGUYEN,
DUONG THI BAY, XUAN CHINH NGUYEN, TUAN
ANH NGUYEN, VINH NGOC NGUYEN, LE
TRANG, VAN QUYNH PHAM, THI LIEN PHUONG
NGUYEN, VAN TUAN DANG, HIEN VO VAN,
QUANG NGUYEN, VU NGUYEN KHANG, GINGER
BOTTORFF, SHERRY FLOYD, JESSICA
GOLDBERG, MAXIM GUBCEAC, KELLI LANE,
TRACEY LUM, RODNEY MOUZONE, ZAINEE
JALLAL, BIN LI, PAN PAN CAO, MICHAEL
MCEVILLEY, ION SOBOL, ANTHONY TORRES],
HASEEB ANJUM, WALESKA CAMACHO, ANJUM
AKHTER, SUSAN RAGON, ALIFF SYUKRI
HAMDAN, KIM HAI LONG, KHUYEN NGUYEN,
ERIKA DEMETEROVA, ROSTISLAV
ZHURAVSKIY, STEFAN DEMETER, SHAHBAZ
HAIDER, VALENTINA RODRIGUEZ, and
CHANTELLE MELENDEZ,

Defendants.

 

Civil Action No. 19-cv-10524-LAK

FINAL JUDGMENT AND INJUNCTION AS TO DEFENDANT
ANTHONY TORRESI

Plaintiffs Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning,

Cengage Learning, Inc., Elsevier Inc., McGraw Hill LLC (successor in interest to McGraw-Hill

Global Education Holdings, LLC), and Pearson Education, Inc. (collectively, the “Plaintiffs”

 

td
en — tein = : en
DocuSign Envelope ID: 5655633410 1-4 PA SATA OCB cument 66-1 Filed 11/18/20 Page 2 of 4

filed a complaint against Anthony Torresi (“Defendant”), alleging claims of direct and secondary
infringement pursuant to the Copyright Act, 17 U.S.C. § § 50] and 106. The parties indicate that
they have settled this matter. In connection therewith, the parties have jointly stipulated to entry

of this Final Judgment and Permanent Injunction.

NOW THEREFORE, it is hereby:

L, ORDERED that final judgment is ENTERED for Plaintiffs against Defendant.

Each party shall bear its own costs and expenses, including its attorney’s fees.

Ii. ORDERED that a permanent injunction is ENTERED in this action as follow:
Defendant, his personal representatives, heirs, executors, administrators, agents,
and assigns, and all those in active concert or participation with him who receive
actual notice of this injunction are enjoined from:

a. Directly or indirectly infringing any of Plaintiffs’ Copyrighted Works’;

b. Copying, reproducing, manufacturing, downloading, uploading,
transmitting, distributing, selling, offering to sell, advertising, marketing,
promoting, or otherwise exploiting any of Plaintiffs’ Copyrighted Works
without Plaintiffs’ express written authorization;

c. Enabling, facilitating, permitting, assisting, soliciting, encouraging, or

 

 

| ' “Plaintiffs’ Copyrighted Works” means any and all textbooks or other copyrighted works, or
portions thereof, including instructor solutions manuals, instructor resource manuals, or test
banks, whether now in existence or later created, regardless of media type, the copyrights to

| which are owned or controlled by any of Plaintiffs or their parents, subsidiaries, affiliates
(excluding for Macmillan Learning, its affiliates and its parents other than its immediate parent
company), predecessors, successors, and assigns, whether published in the United States or
abroad.
Case 1:19-cy- 10524 LAK Dacument 69 Filed 11/20/20 Page3-of4
DocuSign Envelope ID: 5@55E53410 455-4 Br PAPA OCB cument 66-1 Filed 11/18/20 Page 3 of 4

a

 

 

inducing the copying, reproduction, manufacture, download, upload,

transmission, distribution, sale, offering for sale, advertisement,

marketing, promotion, or other exploitation of any of Plaintiffs’
Copyrighted Works without Plaintiffs’ express written authorization;

d. Using, hosting, operating, maintaining, creating, or registering any
computer server, website, domain name, domain name server, cloud
storage, e-commerce platform, online advertising service, social media
platform, or payment processing service to support Defendant’s websites
or otherwise enable, facilitate, permit, assist, solicit, encourage, or induce
the infringement of Plaintiffs’ Copyrighted Works, as set forth in
subparagraphs (a) through (c) above.

ORDERED that Defendant, along with his personal representatives, heirs,

executors, administrators, agents, and assigns, shall, at Defendant’s own expense,

permanently delete and destroy each digital copy of Plaintiffs’ Copyrighted

Works within his possession, custody, or control.

ORDERED that the following funds in the accounts listed below shall be

disbursed to Plaintiffs through their counsel Oppenheim + Zebrak, LLP:

a) Stripe (Account No. ********HMam): $72,580.33

b) Stripe (Account No. *******#yVJu): $12,613.96

c) Stripe (Account No. ********#R2kc): $17,693.90

d) Stripe (Account No. ********xF5r): $14,516.84

e) Wells Fargo (Account No, ********1883): $307,594.97

 
 

 

 

ase 1:19-cv-10524-LAK Document 69 Filed 11/20/20 Page 4 ord
orsign Enveiape (D Gh ARO EEO mon 66-1 Filed 11/18/20 Page 4 of 4

Vv. ORDERED that Defendant shall turnover to Plaintiffs the digittextbook.com
domain name.

VI. FURTHER ORDERED that the Court retains jurisdiction for the purpose of
enforcing this Order. Without limiting the foregoing, in the event Plaintiffs
discover any new websites owned or operated by Defendant in violation of any of
the terms of this Permanent Injunction, Plaintiffs may move the Court for a
supplemental order as may be appropriate to effectuate the purposes of this
Permanent Injunction,

Vil. FURTHER ORDERED that this Order replaces the Court’s Preliminary

Injunction issued in this matter as to Defendant Anthony Torresi only.

SO ORDERED this 4 day of Lae

United States District Judge

 

 
